NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

F/R 550, LLC, a Florida limited liability  )
company; and F/R 3329, LLC, a Florida      )
limited liability company,                 )
                                           )
               Appellants/Cross-Appellees, )
                                           )
v.                                         )         Case No. 2D14-4064
                                           )
NATIONAL AUTO SERVICE CENTERS, )
INC., a Florida corporation; NATIONAL      )
AUTO PROPERTIES, INC., a Florida           )
corporation; LEONARD D. LEVIN,             )
individually; DURANT HOLDINGS, LLC;        )
and BEDFORD INVESTMENTS, LLC,              )
                                           )
               Appellees/Cross-Appellants. )
                                           )

Opinion filed March 30, 2016.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Jack Day, Judge.

Courtney L. Fernald and Leonard S.
Englander of Englander Fischer, St.
Petersburg, for Appellants/Cross-Appellees.

Stephen O. Cole and Nancy S. Paikoff of
MacFarlane Ferguson & McMullen,
Clearwater, and Michael J. Stanton of
Stanton Cronin Law Group, PL, Tampa,
for Appellees/Cross-Appellants.
SALARIO, Judge.

             In view of our disposition of companion case 2D14-3632, the partial final

judgment on appeal in this case is reversed. The case is remanded to the trial court as

stated in our opinion in 2D14-3632.

             Reversed and remanded.


VILLANTI, C.J., and LUCAS, J., Concur.




                                          -2-